Citation Nr: 1042909	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
that denied the Veteran's claim of entitlement to service 
connection for a back disability.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in December 2008.  This 
issue was remanded for further development in February 2009.  All 
requested development having been completed, this claim now 
returns before the Board.


FINDING OF FACT

The preponderance of the evidence of record indicates that the 
Veteran does not have a back disability related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, 
nor is it secondary to any service connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in  December 2004, March 2005, March 2006, and March 
2009.  These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do or 
had done, and of what evidence the Veteran should provide.  The 
veteran was informed of the relevant effective date provision by 
the March 2006 letter.  See Dingess/Hartman.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA and private medical records, as well as service treatment 
records, and providing the Veteran with VA examinations.  
Consequently, the duty to notify and assist has been satisfied in 
this appeal.

The Veteran claims that service connection is warranted for a 
back disability.  Specifically, the Veteran maintains that he 
injured his back in service, specifically when he jumped off 
trucks and helicopters in service many times.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a back disability.  In 
this regard, the Board finds that all of the medical evidence of 
record, and the preponderance of the evidence of record as a 
whole, indicates that the Veteran's current back disability is 
not related to service, but rather is related to a post service 
work related injury he sustained in 1989 when jumping off a fire 
truck.

Reviewing the relevant evidence of record, the Veteran's service 
treatment records show that he was seen only once in service, in 
May 1965, with complaints of back pain.  At that time, he had 
other symptomatology such as a sore threat, and was found to have 
a probable flu syndrome, not a specific back disability.  The 
remainder of the Veteran's service treatment records, including 
his July 1967 report of separation examination, show no 
complaints of, or treatment for, any back disorder.  In several 
statements, the Veteran indicated that he was treated just prior 
to discharge for back pain, and was held up from discharge 
because of it, however he felt those records were not in his 
claims file.  Subsequently, upon remand, clinical records from 
May 1967 7o July 1967 were associated with the claims folder, and 
while they do show treatment for medical disabilities just prior 
to the Veteran's separation from service, they show no complaints 
of, or treatment for, any back disability or condition.

Subsequent to service, there is no medical evidence of record 
dated any earlier than 1984 showing any complaints of, or 
treatment for, any back disability.  A July 1971 report of VA 
examination did not show any back disability.  From his 
separation from service until 1984, the Veteran pursued several 
VA compensation claims, and provided several statements and 
medical records in support of those claims, but did not, at any 
time, mention any back disability, nor is one noted in any of 
these medical records.

The first evidence of any lumbar spine disability is from a 
private CT taken in August 1984, which found the Veteran to have 
a moderated sized central and left sided disc herniation 
impinging on the left L5 nerve root.  The Veteran at that time 
presented with a history of having stooped over several days 
prior, when he felt a sharp stinging low back pain radiating down 
to the left legs, which became worse in the past few days.  The 
Veteran at that time reported that he had some low back 
discomfort previously but not anything this severe in nature, and 
never had radiation of pain before.  After treatment with 
medication, the Veteran was found to be doing better, and was 
discharged from treatment and told to return if he had any 
increase in symptoms.

In January 1985, several records show that the Veteran was 
involved in a motor vehicle accident, and as a result appeared to 
have sustained a strain to his cervical muscles.  However, the 
Veteran received three months of treatment with apparent 
resolution of his disability, without chronic residuals, and X-
rays of the cervical spine in February 1985 were completely 
normal.

Private medical records show that, in late July 1989, the Veteran 
stepped off a fire truck and noticed a sharp pain in his left 
lower back that was severe but non radiating.  At that time, the 
Veteran reported two previous back injuries, one in 1974 when he 
fell backwards on the job, and the above noted problems with his 
low back in 1984.  He did not at that time report any problems 
with his back in service.  MRI at that time showed a moderate 
disc herniation of L4-L5 which was paracentral.  The Veteran 
attempted to return to work, but was unable to, even after 
several surgeries.  None of the records associated with his 
treatment for this injury, from this time to the present, 
indicate that this disability is related in any way to service; 
his back problems are consistently related, by the Veteran's own 
history in these medical records, to his 1989 back injury while 
working as a fireman.   In a September 1990 history statement in 
a private medical record, the Veteran reported that he first 
injured his back at work while mopping a floor, and then injured 
it again in 1984 jumping off a fire truck.  He then again 
severely injured his back in 1989 when jumping off a fire truck.  
In a December 1990 history statement in a private medical record, 
the Veteran specifically reported that he had been quite healthy 
prior to this accident, and did not relate any prior chronic back 
problems.  In a January 1991 statement in conjunction with 
treatment, the Veteran indicated that he had two prior low back 
injuries; one in 1974 when he slipped on a wet floor and was out 
of work for a week, and one in 1984 when he injured his low back 
and was out of work for 6 weeks.  A November 2000 report of 
private consultation noted that the Veteran had a long history of 
low back pain periodically since 1989.

The Veteran filed his claim for a back disability in November 
2004.  In this and other more recent statements, the Veteran has 
stated that he has had continuous back pain since service.  
However, the majority of the Veteran's medical records from this 
time do not make any mention of back pain in service, or since 
service, but relate his current back pain to on the job injuries 
sustained after his separation from service, and particularly his 
1989 back injury.  A June 2006 private treatment record 
specifically links the Veteran's current back problems to a 
workplace injury when he was working as a firefighter, which was 
exacerbated in June 2006 when he fell onto his back while 
shopping.

The Veteran, in his hearing testimony in December 2008, indicated 
that he had to carry very heavy loads in service, and jump off 
the back of trucks, which he feels led to his current back 
problems.

The first indication in any medical record that the Veteran's 
back disability is related to service comes from the Veteran in a 
May 2009 report of VA examination.  At that time, the examiner 
did not have the claims file to review.  He noted the Veteran's 
reported history of a back injury since service.  The Veteran at 
that time did not relate to the examiner any of his post service 
back injuries.  After a thorough examination, the Veteran was 
found to be status post lumbar discetomy, fusion with limited 
motion, and to also have a chronic lumbar sprain/strain.  The 
examiner at that time however indicated he could not provide an 
opinion as to whether either of these disabilities were related 
to service, as he did not have the Veteran's medical records or 
claims file to review.

As such, the Veteran was scheduled for a further VA examination 
in June 2010, for which the examiner was provided, and reviewed, 
the Veteran's entire claims file.  At that time, the Veteran 
again reported a history of back injury in service, with 
progressing pain throughout the years, but did not report his 
workplace back injuries.  After a thorough examination, the 
Veteran was diagnosed with a failed lumbar laminectomy/fusion 
pain syndrome.  After the examination and thorough review of the 
Veteran's claims file, the examiner indicated that it was less 
likely than not that the Veteran's current bask diagnosis was 
related to service.  In support of this statement, the examiner 
indicated that, while the Veteran was reporting back pain in 
service, a review of his military and post military medical 
records does not historically connect the time periods of 1964-
1967, when the Veteran indicated onset of a back condition, and 
his development of more debilitating back pain in the later 1980s 
into the 1990s.  The examiner also specifically noted that 
service records showed extensive treatment in service for 
multiple medical conditions, but no entries were identified for 
acute or recurring back pain conditions.

The Board does not dispute the Veteran's testimony that he had 
some back pain in service; however, considering that there is no 
medical evidence of a chronic back disability in service, or for 
approximately 17 years after service, considering that all of the 
Veteran's medical records link the Veteran's current back 
disability to one of his many back injuries subsequent to 
service, considering the medical opinion evidence from the 
Veteran's June 2010 VA examination, and considering all evidence 
of record, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for a back 
disability.  The entirety of the medical evidence of record 
indicates that the Veteran's current back disability is related 
to his post service back injuries.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


